VIRGINIA:
     In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond, on Thursday, the 16th day of
April, 2015.


Anheuser-Busch Companies, Inc., et al.,                   Appellants,

 against      Record No. 140748
              Circuit Court No. CL13-3827

Garland Cantrell,                                         Appellee.


Newport News Shipbuilding and Dry Dock Company,
 n/k/a Huntington Ingalls Incorporated,                   Appellant,

 against      Record No. 140749
              Circuit Court No. CL13-3827

Garland Cantrell,                                         Appellee.


                                           Upon appeals from a
                                     judgment rendered by the Circuit
                                     Court of the City of Norfolk.


     Upon consideration of the record, briefs, and argument of
counsel, the Court is of opinion that there is reversible error in
the judgment of the circuit court.
     Garland Cantrell worked as a boiler tender from 1987 through
2005.   In 2013, he was diagnosed with mesothelioma.   He thereafter
filed an amended complaint against 17 defendants (the "Premises
Defendants") who owned premises where he had worked on boilers,
alleging that their negligence and gross negligence proximately
caused his illness.   Cantrell alleged that one of these Premises
Defendants, Newport News Shipbuilding & Dry Dock Co., n/k/a
Huntington Ingalls Inc. ("Huntington"), was also negligent and
negligent per se by failing to comply with federal worker safety
provisions applicable while his parents were its employees, thereby
causing him to be exposed to asbestos fibers they carried home on
their clothes and persons.
     The various defendants filed demurrers to the amended
complaint. *   Cantrell filed memoranda opposing the demurrers and the
defendants filed replies.    After a hearing, the circuit court
informed the parties that it would take the demurrers under
advisement.
     Several weeks later, the court notified the parties that its
decision would be forthcoming.    The following day, Cantrell filed a
complaint in the Circuit Court of the City of Newport News against
all but four of the defendants remaining in the suit pending in
Norfolk, alleging substantially similar claims.    The day after
filing his complaint in Newport News, Cantrell moved to nonsuit the
amended complaint pending in Norfolk under Code § 8.01-380.    The
remaining defendants in the Norfolk proceeding opposed the motion,
arguing that the claims pending there had been "submitted to the
court for decision" within the meaning of Code § 8.01-380(A).
     After additional briefing and a hearing, the circuit court
entered an order granting Cantrell’s motion for nonsuit.    Twelve of
the Premises Defendants and Huntington appeal.




     *
       Two of the Premises Defendants were separately dismissed or
nonsuited. These defendants did not file demurrers and are not
within the scope of this appeal.
                                  2
     Code § 8.01-380(A) provides in relevant part that "[a] party
shall not be allowed to suffer a nonsuit as to any cause of action
or claim, or any other party to the proceeding, unless he does so
. . . before the action has been submitted to the court for
decision."   The Court has previously determined that an action is
"submitted to the court for decision" within the meaning of the
statute when the case "is in the hands of the trial judge for final
disposition, either on a dispositive motion or upon the merits."
Bio-Medical Applications of Va., Inc. v. Coston, 272 Va. 489, 493,
634 S.E.2d 349, 351 (2006).
     The Court has also previously determined that a demurrer is a
dispositive motion.   In Wells v. Lorcom House Condominiums’ Council
of Co-Owners, 237 Va. 247, 252, 377 S.E.2d 381, 384 (1989), the
defendants filed a demurrer, a plea in bar, and a motion to dismiss
prior to the plaintiff’s motion for nonsuit.   Each of these three
pleadings was deemed dispositive for the purpose of precluding a
nonsuit under Code § 8.01-380(A).       Id.
     Accordingly, the circuit court erred in granting Cantrell’s
motion for nonsuit after the parties had completed their briefing
and argument on the demurrers.   Neither the parties nor the court
anticipated any further proceedings on the demurrers, which
therefore were committed to the court for its ruling.   Thus, the
case was "in the hands of the trial judge for final disposition" at
the time of Cantrell’s motion.   Bio-Medical Applications, 272 Va.
at 493, 634 S.E.2d at 351.
     Accordingly, the judgment of the circuit court is reversed and
the case is remanded for further proceedings consistent with this
order.

                                    3
     Justices Goodwyn and McClanahan took no part in the
consideration of this case.
     This order shall be certified to the said circuit court and
shall be published in the Virginia Reports.


                              A Copy,

                                Teste:




                                         Patricia L. Harrington, Clerk




                                 4